348 S.W.3d 829 (2011)
A.J.S., individually and as next friend for K.R.C., Petitioners,
v.
K.R.C., Respondent, and
State of Missouri, Department of Social Services, Family Support Division, Intervenor/Appellant.
No. ED 96164.
Missouri Court of Appeals, Eastern District, Division Two.
September 20, 2011.
Chris Koster, Attorney General, Anne M. Zemenick, Assistant Attorney General, St. Louis, MO, for appellant.
Adam J. Statler, Farmington, MO, Petitioner Acting pro se.
Kasey R. Cooper, Ste. Genevieve, MO, Respondent Acting pro se.
Before KATHIANNE KNAUP CRANE, P.J., LAWRENCE E. MOONEY, J., and KENNETH M. ROMINES, J.

ORDER
PER CURIAM.
The Department of Social Services, Family Support Division, appeals from the trial court's judgment denying its post-judgment motion to intervene in a paternity action. No error of law appears. An opinion reciting the detailed facts and restating the principles of law would have no precedential value. However, the parties have been furnished with a memorandum opinion, for their information only, setting forth the facts and reasons for this order.
We affirm the judgment pursuant to Rule 84.16(b).